ORDER
The Disciplinary Review Board having on November 2, 1995, filed with the Court its decision concluding that ALTHEAR A. LESTER of NEWARK, who was admitted to the bar of this State in 1969, should be reprimanded for violating RPC 1.4(a) (failure to communicate), RPC 1.15(b) (failure to release a file) and RPC 5.3(b) (failure to supervise office staff), and good cause appearing;
It is ORDERED that ALTHEAR A. LESTER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.